Case 8:19-bk-07808-RCT Doc 14

Fill in this information to identify your case:

Debtor 1 JACOB AYALA

First Name Middie Name Last Name

Debtor 2 VICTORIA DENISSE FELIZ

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Middle District of Florida

Case number _8:19-bk-07808-RCT

(If known)

 

 

Official Form 108

Filed 09/30/19 Page 1 of 2

Q

Check if this is an
amended filing

Statement of Intention for Individuals Filing Under Chapter 7 125

 

If you are an individual filing under chapter 7, you must fill out this form if:

H creditors have claims secured by your property, or

you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your b
whichever is earlier, unless the court extends the time for cause. You must also send copi

If two married people are filing together in a joint case, both are equally responsible for supplying correcti

Both debtors must sign and date the form.

ankruptcy petition or by the date set for the meeting of creditors,
es to the creditors and lessors you list on the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

eee = Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

   
 

 

 

 

 

 

 

 

 

 

 

 

Description of
property
securing debt:

 

CU Retain the property and enter into.a
Reaffirmation Agreement.

() Retain the property and [explain]:

 

Creditors CJ Surrender the property. LI No
name " Q) Retain the property and redeem it. LJ Yes
pepe of Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

) Retain the property and [explain]:
Creditor's U2 Surrender the property. LJ No
name " (2 Retain the property and redeem it. QO Yes
ooney of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:
Creditor's C3 Surrender the property. LI} No
nae " Q] Retain the property and redeem it. UO) Yes
rae ial of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(2) Retain the property and [explain]:
Creators (1 Surrender the property. OC) No

{) Retain the property and redeem it. O Yes

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

page 1
Case 8:19-bk-07808-RCT Doc 14 Filed 09/30/19 Page 2 of 2
Debtor 4 JACOB AYALA Case number. (if known), 8:19-bk-07808-RCT

First Name Middle Name Last Name

ee 1s Your Unexpired Personal Property Leases

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2)
i Wi
Lessors name: UO No
Oy.
Description of leased es
property:
Lessor’s name: UI No
Cl Yes
Description of leased ©
property:
Lessor’s name: OI No
Description of leased Q) Yes
property:
Lessors name: LINo
LJ Yes
Description of leased
property:
Lessor’s name: CJ No
U) Yes
Description of leased
property:
Lessor’s name: L) No
L] Yes
Description of leased
property:
Lessor’s name: LJ No
L) Yes
Description of leased
property:

 

 

 

Under penalty of perjury, | declare that | have indicated my intention about any/property of my estate that secures a debt and any
personal préperty that is subject to an unexpired lease. :

 

 

 

Signaturg of Debtor 1 Signature of Debtor 2
Date Lreosore pate 09/30/2019
MM/ DD / YYYY MM/ DD / YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
